Title: From Thomas Jefferson to the Speaker of the House of Representatives, 21 November 1791
From: Jefferson, Thomas
To: House of Representatives



Sir
Philadelphia Nov. 21. 1791.

I have now the honour to inclose you a Report on the petition of Jacob Isaacs, referred to me at the last session of the late Congress, with instruction to report thereon. The reference was made a week only before the rising of Congress, and as a compliance with it required that seawater should be procured, and experiments be made on it, it was not practicable to make the report to that session. I also inclose a blank permit with a copy of the report printed on the back of it, in order to shew that the proposition I have therein taken the liberty of making is perfectly practicable. I have the honour to be with sentiments of the most perfect esteem & respect, Sir, Your most obedt. & most humble servt,

Th: Jefferson

